


110 HR 1277 IH: Medicare Prescription Drug Benefits

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Butterfield (for
			 himself, Mr. Wynn,
			 Mr. Weiner,
			 Mr. Meeks of New York,
			 Mr. Jones of North Carolina,
			 Mr. Brady of Pennsylvania,
			 Mrs. Christensen,
			 Mr. Al Green of Texas, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  investigate how to eliminate the gap in benefits between standard coverage and
		  catastrophic coverage under the Medicare prescription drug program under part D
		  of title XVIII of the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug Benefits
			 Gap Elimination Act of 2007.
		2.Directing
			 Secretary to investigate solutions to eliminate benefit gap under Medicare
			 prescription drug coverageThe
			 Secretary of Health and Human Services (in this Act referred to as the
			 Secretary) shall conduct a study to investigate how to eliminate
			 the gap in benefits for covered part D drugs under the Medicare prescription
			 drug program under part D of title XVIII of the Social Security Act after a
			 part D eligible individual’s costs exceed the initial coverage limit, as
			 described in section 1860D–2(b)(3) of the Social Security Act (42 U.S.C.
			 1395w–102(b)(3)), and before the individual obtains protection against high
			 out-of-pocket expenditures under section 1860D–2(b)(4) of such Act (42 U.S.C.
			 1395w–102(b)(4)).
		3.ReportNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall submit a report to Congress on the
			 findings from the study conducted under section 2 and shall include in the
			 report recommendations for legislation based on those findings.
		
